                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


In re:                                         )
                                              )       Case No. 17-17361- (AIH)
         Richard M. Osborne                   )
                                              )       Chapter 11
                                              )
                       Debtor                 )       Judge Arthur I. Harris


                            Joint Statement Regarding Stipulations

         Daniel M. McDermott, United States Trustee for Region 9, through undersigned counsel

and Richard M. Osborne, Debtor, through undersigned counsel. state that at this time, parties

have not entered into any stipulations for the evidentiary hearing on July 3, 2019 on the Motion

of the United States Trustee to Convert Case to Chapter 7 (Docket No. 439) and Richard M.

Osborne, Sr.’s Brief in Opposition to Motion of the United States Trustee For Entry of an Order

Converting Case to a Chapter 7 (Docket No. 452). If parties are able to agree to any fact

stipulations prior to the hearing, a supplemental statement will be filed.


Respectfully Submitted,

DANIEL M. McDERMOTT
United States Trustee Region 9

/s/ Maria D. Giannirakis                                              /s/ Leslie E. Wargo
Maria D. Giannirakis (0038220)                                        Leslie E. Wargo (0073112)
U.S. Department of Justice                                            Wargo Law, LLC
Office of the U.S. Trustee                                            1501 North Marginal Rd.
H.M. Metzenbaum U.S. Courthouse                                       Suite 182
201 Superior Avenue, Suite 441                                        Cleveland, OH 44114
Cleveland, Ohio 44114-1240
216/522-7800 Ext. 222                                                 Counsel to
216/522-7193 Facsimile                                                Richard M. Osborne, Sr.
maria.d.giannirakis@usdoj.gov




17-17361-aih      Doc 478     FILED 06/26/19       ENTERED 06/26/19 16:48:18          Page 1 of 3
                              CERTIFICATE OF SERVICE

       I certify that on June 26, 2019, a true and correct copy of Joint Statement was served:
Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:


      Gregory P. Amend gamend@bdblaw.com, grichards@bdblaw.com
      Alison L. Archer alison.archer@ohioattorneygeneral.gov,
       Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
       noland@ohioattorneygeneral.gov
      Richard M. Bain rbain@meyersroman.com,
       mnowak@meyersroman.com;jray@meyersroman.com
      Adam S. Baker abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com
      Austin B. Barnes abarnes@sandhu-law.com, bk1notice@sandhu-law.com
      Robert D. Barr rbarr@koehler.law, rbarr@koehler.law
      David T. Brady DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
      LeAnn E. Covey bknotice@clunkhoose.com
      Richard W. DiBella rdibella@dgmblaw.com
      Stephen R. Franks amps@manleydeas.com
      Stephen John Futterer sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
      Melody Dugic Gazda mgazda@hendersoncovington.com
      Michael R. Hamed mhamed@kushnerhamed.com, kgross@kushnerhamed.com
      Heather E. Heberlein hheberlein@bdblaw.com, vgum@bdblaw.com
      Dennis J. Kaselak dkaselak@peteribold.com, Cynthia@peteribold.com
      Christopher J. Klym bk@hhkwlaw.com
      Jerry R. Krzys jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
      Matthew H. Matheney mmatheney@bdblaw.com, bhajduk@bdblaw.com
      Shannon M. McCormick bankruptcy@kamancus.com
      Kelly Neal kelly.neal@bipc.com, donna.curcio@bipc.com
      David M. Neumann dneumann@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com
      Timothy P. Palmer timothy.palmer@bipc.com, donna.curcio@bipc.com
      Tricia L. Pycraft tpycraft@ccj.com, bowman@ccj.com
      Kirk W. Roessler kroessler@walterhav.com,
       kballa@walterhav.com;slasalvia@walterhav.com
      John J. Rutter jrutter@ralaw.com
      Frederic P. Schwieg fschwieg@schwieglaw.com
      Michael J. Sikora msikora@sikoralaw.com, aarasmith@sikoralaw.com
      Nathaniel R. Sinn nsinn@bdblaw.com, grichards@bdblaw.com
      Rachel L. Steinlage rsteinlage@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
      Richard J. Thomas rthomas@hendersoncovington.com,
       mgazda@hendersoncovington.com




17-17361-aih     Doc 478     FILED 06/26/19      ENTERED 06/26/19 16:48:18           Page 2 of 3
      Andrew M. Tomko atomko@sandhu-law.com, bk1notice@sandhu-law.com
      Jeffrey C. Toole toole@buckleyking.com, young@buckleyking.com
      United States Trustee (Registered address)@usdoj.gov
      Michael S. Tucker mtucker@ulmer.com
      Phyllis A. Ulrich bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
      Leslie E. Wargo Leslie@Wargo-Law.com
      Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov
      Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov



                                        By:     /s/ Maria D. Giannirakis
                                                Maria D. Giannirakis (0038220)
                                                U.S. Department of Justice
                                                Office of the U.S. Trustee
                                                H.M. Metzenbaum U.S. Courthouse
                                                201 Superior Avenue, Suite 441
                                                Cleveland, Ohio 44114-1240




17-17361-aih   Doc 478    FILED 06/26/19      ENTERED 06/26/19 16:48:18      Page 3 of 3
